        Case 1:18-cr-00601-PGG Document 453 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                         ORDER

                                                          18 Cr. 601 (PGG)
 GODOFREDO LEANDRO GONZALEZ,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant Godofredo Leandro

Gonzalez, previously scheduled for April 19, 2021 will now take place on April 26, 2021 at

11:00 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.

Dated: New York, New York
       April 19, 2021
